 



Exhibit 10.13
AMENDMENT NUMBER FOUR
TO THE
DURIRON COMPANY, INC.
1997 STOCK OPTION PLAN
WHEREAS, Flowserve Corporation (the “Company”) maintains the Duriron Company,
Inc. 1997 Stock Option Plan (the “Plan”);
WHEREAS, the Organization and Compensation Committee (the “Committee”) of the
Board of Directors has the authority to amend the Plan;
WHEREAS, the Committee has resolved to amend the Plan to provide for
nondiscretionary proportionate adjustments to the plans and outstanding awards
in the event of specified types of corporate transactions involving the Company;
and
NOW, THEREFORE, the Plan is amended effective December 29, 2007 as follows:
1. Article 11 of the Plan is amended in its entirety to read as follows:
Section 11. Adjustments Upon changes in Capitalization.
In the event of a change in outstanding Shares by reason of a Share dividend,
recapitalization, merger, consolidation, split-up, combination or exchange of
Shares, extraordinary dividend paid as part of a restructuring plan, or the
like, the maximum number of Shares subject to option during the existence of the
Plan, the number of Stock Appreciation Rights and Limited Rights which may be
granted under the Plan, the number of options, Stock Appreciation Rights and
Limited Rights that may be granted to each person under the Plan, the number of
Shares subject to, and the option price of, each outstanding option, the number
of Stock Appreciation Rights and Limited Rights outstanding, the Current Market
Value of a Share on the date a Stock Appreciation Right and/or a Limited Right
is granted, and the like shall be appropriately adjusted by the Company. Any
determinations relating to such adjustments made by the Company shall be
conclusive; provided that, solely for the elimination of doubt or possible
misinterpretation, the Committee shall not have discretion to make other than
proportional adjustments in the event of any of the triggering changes noted
above.

            FLOWSERVE CORPORATION
      By:   /s/ Ronald F. Shuff         Ronald F. Shuff, Senior Vice President,
        Secretary and General Counsel     

 

